United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS CANTEEN SERVICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0088
Issued: August 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 16, 2018 appellant, through counsel, filed a timely appeal from an August 20,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the August 20, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and entitlement to schedule award benefits, effective November 16, 2017, due to
her refusal of suitable work pursuant to 5 U.S.C. § 8106(c).
FACTUAL HISTORY
On October 3, 2006 appellant, then a 58-year-old cashier, filed a traumatic injury claim
(Form CA-1) alleging that on that date she sustained injuries to her knees and right hand when she
slipped and fell on a wet floor caused by coffee machine drippings while in the performance of
duty. OWCP accepted the claim for contusion of right wrist and hand, contusion of bilateral knee
and lower leg, tear of the right medial meniscus, and sprain of other specified sites of the right
knee and leg.4 It authorized a January 16, 2007 right knee surgery and a December 13, 2007 left
knee surgery. Appellant was placed on the periodic compensation rolls effective July 8, 2007.
OWCP subsequently granted appellant a schedule award for 7 percent permanent impairment of
the left lower extremity and 26 percent permanent impairment of the right lower extremity. It later
authorized a February 16, 2015 right total knee replacement surgery and a June 1, 2015 left total
knee replacement surgery.
In a work capacity evaluation (Form OWCP-5c) dated September 9, 2016, Dr. John B.
Chiavetta, a Board-certified orthopedic surgeon, attached a November 3, 2015 form which
provided work restrictions of lifting, pushing, and pulling less than 25 pounds and no kneeling,
squatting, or using ladders greater than three feet.
On March 31, 2017 the employing establishment offered appellant a permanent light-duty
position, effective May 1, 2017, as a full-time food service worker. It also provided the option to
return to a new duty station closer to appellant’s current residence, in Fayetteville, Durham, or
Greenville, North Carolina. The position pursuant to Dr. Chiavetta did not include lifting, pulling,
or pushing over 25 pounds, required no climbing ladders greater than three feet, kneeling, or
squatting.
Appellant refused the job offer on April 20, 2017. She indicated in a separate narrative
statement that she was not declining the light-duty work assignment, but was respectfully declining
the reassignment to either of the duty stations offered because there was no public transportation
from her residential area to any of the offered duty stations, the duty stations were too far away,
and she drove an unreliable 2002 Volkswagen Jetta with over 155,000 miles and she only drove
her car for medical appointments, pharmaceutical, grocery, and basic shopping needs in her
immediate area, not to exceed 20 to 25 miles.
In a telephone call memorandum dated June 13, 2017, OWCP confirmed that appellant was
originally injured while working in Washington, DC, but had since voluntarily moved to North
Carolina. The employing establishment was attempting to locate a job as close to her local
commuting area as possible and the job offered on March 31, 2017 remained available to her.

4

Appellant has a previously accepted claim for right wrist sprain, bilateral knee contusions, and torn medial
meniscus of the left knee due to slipping on water/liquid leaking from a soda machine on April 22, 2005.

2

By letter dated June 15, 2017, OWCP notified appellant that the modified food service
worker position was suitable and afforded her 30 days to accept the position or provide a written
explanation for her refusal. It noted that the fact that she resided in a different geographic area
from where the injury occurred was not a valid reason for refusing a suitable offer of employment
because the employing establishment had confirmed that the closest suitable work available to her
current commuting area was located in Durham, North Carolina. It found that the evidence of
record did not support her inability to perform the modified position previously offered.
In response, counsel argued that the job was not suitable and submitted a note dated July 11,
2017 from Tiffany Stephens, a physician assistant, who indicated that appellant was capable of
limited-duty work with restrictions of limited driving.
On August 11, 2017 OWCP confirmed that the modified job offer remained available to
appellant.
In a letter dated August 11, 2017, OWCP notified appellant for a second time that the
modified food service worker position was suitable, and afforded her 15 days to accept and report
to work. It explained that it had considered each of the reasons that she provided for refusing to
accept the offered position and did not find them to be valid.
Appellant subsequently submitted an August 22, 2017 report from Dr. Chiavetta who
indicated that appellant had bilateral knee replacement surgery in 2015 and also a right hallux
valgus correction surgery. He noted that appellant had difficulty walking or standing for any
periods of time or performing any lifting. Dr. Chiavetta restricted her from lifting greater than 50
pounds at work.
By decision dated November 15, 2017, OWCP terminated appellant’s wage-loss
compensation and entitlement to schedule award benefits, effective November 16, 2017, for her
refusal of suitable work. It found that the March 31, 2017 job offer was suitable based on
appellant’s restrictions as provided by Dr. Chiavetta on September 9, 2016 and as confirmed later
on August 22, 2017 because the duties of the position could be performed within the prescribed
restrictions.
On January 22, 2018 appellant, through counsel, requested reconsideration and argued that
driving 500 miles a week and then standing while performing work duties was medically
inappropriate given appellant’s persistent pain, age, and lack of overall mobility. He submitted
additional medical evidence in support of appellant’s refusal of suitable work, including a
December 18, 2017 report from Dr. Peter Trent, a Board-certified orthopedic surgeon, who
diagnosed pain in both knees. Dr. Trent opined that the job offer was not suitable because
appellant would have to drive 50 miles to work each way and it required prolonged standing and
walking in food service preparation.
By decision dated April 20, 2018, OWCP denied modification of its prior decision.
On June 9, 2018 appellant, through counsel, requested reconsideration and reiterated his
argument that the modified job offer was not suitable because the extended driving of 100 miles
daily would essentially exhaust appellant’s limited endurance and make her unfit for work. He
further submitted reports dated May 28 and 30, 2018 from Dr. Trent who reiterated his opinion

3

that the job was not suitable because the driving requirements constituted a burden, which
appellant could not reasonably accommodate.
By decision dated August 20, 2018, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
Section 8106(c)(2) of FECA provides that a partially disabled employee who refuses to
seek suitable work or refuses or neglects to work after suitable work is offered to, procured by, or
secured for him or her is not entitled to compensation.5 Once OWCP accepts a claim, it has the
burden of justifying termination or modification of compensation benefits under section 8106(c)
for refusing to accept or neglecting to perform suitable work.6 The Board has recognized that
section 8106(c) serves as a penalty provision as it may bar an employee’s entitlement to future
compensation and, for this reason, will be narrowly construed.7
To justify termination, OWCP must show that the work offered was suitable and that the
employee was informed of the consequences of her or his refusal to accept such employment.8
According to its procedures, a job offer must be in writing and contain a description of the duties
to be performed and the specific physical requirements of the position.9 20 C.F.R. § 10.51610
provides that an employee who refuses or neglects to work after suitable work has been offered or
secured for the employee has the burden of establishing that such refusal or failure to work was
reasonable or justified, and shall be provided with the opportunity to make such showing before a
determination is made with respect to termination of entitlement to compensation.11
An acceptable reason, if supported by medical evidence, for refusing an offer of suitable
work can be an inability to travel to work.12 OWCP’s procedures provide that the inability to
travel to work is an acceptable reason if the inability is because of residuals of the employment
injury.13 This holding is consistent with the Board’s holding that all impairments, whether work
related or not, must be considered in assessing the suitability of an offered position.14

5

5 U.S.C. § 8101 et seq.

6

M.W., Docket No. 17-1205 (issued April 26, 2018); Howard Y. Miyashiro, 51 ECAB 253 (1999).

7

P.C., Docket No. 18-0956 (issued February 8, 2019); H. Adrian Osborne, 48 ECAB 556 (1997).

8

M.W., supra note 6; T.S., 59 ECAB 490 (2008); Ronald M. Jones, 52 ECAB 190 (2000).

9
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.4(a)
(June 2013).
10

20 C.F.R. § 10.516.

11

See P.C., supra note 7; Camillo R. DeArcangelis, 42 ECAB 941 (1991).

12
C.W., Docket No. 10-2074 (issued May 23, 2011); Mary E. Woodard, 57 ECAB 211 (2005); Glen L. Sinclair, 36
ECAB 664 (1985).
13

Supra note 9 at Chapter 2.814.5(a)(3) (June 2013). See also Donna M. Stroud, 51 ECAB 264 (2000).

14

Edward J. Stabell, 49 ECAB 566 (1998).

4

ANALYSIS
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and entitlement to schedule award benefits, effective November 16, 2017, due to
her refusal of an offer of suitable work pursuant to 5 U.S.C. § 8106(c)(2).
OWCP accepted appellant’s claim for contusion of right wrist and hand, contusion of
bilateral knee and lower leg, tear of right medial meniscus, and sprain of other specified sites of
the right knee and leg and authorized knee surgeries on January 16 and December 13, 2007 and
total knee replacements on February 16 and June 1, 2015. Appellant has a previously accepted
claim for right wrist sprain, bilateral knee contusions, and torn medial meniscus of the left knee.
In a work capacity evaluation (Form OWCP-5c) dated September 9, 2016, Dr. Chiavetta
attached a November 3, 2015 report which provided work restrictions of lifting, pushing, and
pulling less than 25 pounds and no kneeling, squatting, or using ladders greater than three feet.
On March 31, 2017 the employing establishment offered appellant a full-time, limited-duty
food service worker position. The position did not include lifting, pulling, or pushing over 25
pounds, no climbing ladders greater than three feet, and no kneeling or squatting and thus was
within the physical limitations initially assessed by Dr. Chiavetta. The employing establishment
also provided appellant the option to return to a new duty station, closer to appellant’s residence
in North Carolina.
Appellant refused the position on April 20, 2017. She indicated in a separate narrative
statement that she was not declining the light-duty work assignment, but was respectfully declining
the reassignment to either of the duty stations offered as there was no public transportation, that
the commuting distance was excessive, and that she could not travel more than 20 to 25 miles from
her home in her car.
As noted above, the distance of travel to and from an employing establishment can be a
justifiable reason for refusing an offer of suitable employment. However, appellant voluntarily
moved to a home further away from the employing establishment.15 In this case, the employing
establishment attempted to accommodate appellant’s voluntary move from Washington, DC to
North Carolina. The difficulty in driving to the offered position is not dispositive as the commute
would have been by appellant’s choice, not a duty imposed by the employing establishment.16 The
Board finds that appellant’s stated intention that she planned to use public transportation to get to
work is irrelevant.17 The only relevant factors are that appellant remained on the rolls of the
employing establishment and she moved away from the employing establishment area after her
accepted October 3, 2006 employment injury. The Board has held that an employee’s move away
from the area in which the employing establishment is located is an unacceptable reason for
refusing to accept an offered position if the employee is still on the employing establishment’s
15

See R.L., Docket No. 16-1275 (issued September 27, 2017).

16

Alfredo Mata, Docket No. 98-1269 (issued May 19, 2000) (where the claimant voluntarily moved to a home
further away from the employing establishment and refused an offer of suitable work, the Board found that it was
irrelevant that he had contracted to buy a house prior to the date of injury and did not move until after the date of
injury).
17

Id.

5

rolls.18 OWCP, therefore, properly terminated her compensation for refusal to accept suitable
employment.
The Board further finds that appellant received proper notice prior to termination of her
compensation. Appellant was afforded 30 days to provide reasons for refusal of the position and
was later afforded an additional 15 days to accept the position.
Accordingly, the Board finds that OWCP complied with its procedural requirements in that
it advised appellant that the position was suitable, provided her with on opportunity to accept the
position or provide reasons for refusing the job offer, and gave her notice of the penalty provisions
of section 8106(c).19
After OWCP established that the offered work is suitable, the burden shifted to appellant
to show that her refusal of suitable work was reasonable or justified.20 The Board notes that, in
Dr. Chiavetta’s August 22, 2017 report, he indicated that appellant had also undergone a right
hallux valgus correction surgery and restricted her from lifting greater than 50 pounds at work.
This restriction also does not preclude appellant from performing the offered position as the
position did not include lifting, pulling, or pushing over 25 pounds. Further, Dr. Chiavetta did not
address why appellant could not perform the duties of the modified food service worker position.
Therefore, this evidence is insufficient to establish that the offered position was unsuitable.
Dr. Trent indicated that appellant experienced pain in her knees, but similarly, he failed to
address why she could not perform the duties of the modified food service worker position. For
this reason, this evidence is insufficient to support appellant’s refusal of suitable work.
The reports from Ms. Stephens does not constitute competent medical evidence because a
physician’s assistant is not a “physician” as defined under FECA.21 As such, this evidence is also
insufficient to meet appellant’s burden of proof.
Accordingly, after reviewing the evidence of record, the Board finds that the offered
modified food service worker position was medically and vocationally suitable and OWCP
complied with the procedural requirements of section 8106(c) of FECA. OWCP properly
terminated appellant’s monetary compensation due to her refusal of suitable work and that she did
not, thereafter, establish that her refusal of suitable work was justified.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

18

Id.

19

See J.J., Docket No. 14-0951 (issued September 2, 2014).

20

See C.E., Docket No. 09-0725 (issued November 5, 2009).

21

5 U.S.C. § 8101(2); Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949)
(a medical issue such as causal relationship can only be resolved through the submission of probative medical evidence
from a physician).

6

CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
schedule award benefits, effective November 16, 2017, under 5 U.S.C. § 8106(c) for refusal of
suitable work.
ORDER
IT IS HEREBY ORDERED THAT the August 20, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 13, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

